Name: 76/542/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 June 1976 opening tariff preferences for products covered by that Community and originating in Portugal
 Type: Decision
 Subject Matter: trade;  Europe;  tariff policy;  international trade
 Date Published: 1976-06-18

 Avis juridique important|41976D054276/542/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 June 1976 opening tariff preferences for products covered by that Community and originating in Portugal Official Journal L 157 , 18/06/1976 P. 0036 - 0036DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, of 16 June 1976 opening tariff preferences for products covered by that Community and originating in Portugal (76/542/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Coal and Steel Community, In agreement with the Commission, Whereas the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Portuguese Republic, of the other part, entered into force on 1 January 1974; Whereas the Member States of the European Coal and Steel Community and the European Coal and Steel Community propose, in respect of Portugal, to speed up the process of tariff dismantling, which was agreed in the Agreement between the said Member States and the said Community, on the one hand, and the Portuguese Republic on the other hand; Anxious to apply autonomously and concomitantly the tariff reductions laid down in the Agreement, HAVE DECIDED AS FOLLOWS: Article 1 By way of derogation from Article 2 of the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Portuguese Republic, of the other part, products originating in Portugal shall be imported into the Community free of customs duties. Article 2 Member States shall adopt all the measures necessary for the implementation of this Decision so that it can be applied from 1 July 1976. Done at Brussels, 16 June 1976. The President G. THORN